Case 6:18-cv-02004-JA-LRH Document 27 Filed 10/28/19 Page 1 of 1 PageID 109




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

CINDY BURNETT,

       Plaintiff,

-vs-                                              CASE NO.: 6:18-CV-02004-ORL-28-LRH

WESTLAKE SERVICES, LLC,

       Defendant.
                                     /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Cindy Burnett, and the Defendant, Westlake Services, LLC,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against the Defendant in the above styled action,

with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

        Respectfully submitted this 28th day of October, 2019.

/s/ Jason R. Derry, Esquire                       /s/ James R. Liebler II, Esquire
Jason R. Derry, Esquire                           JAMES R. LIEBLER II
Florida Bar No.: 36970                            Florida Bar No. 115348
Morgan & Morgan, Tampa, P.A.                      Email: JRLII@lgplaw.com
One Tampa City Center                             IRA SCOT SILVERSTEIN
201 North Franklin Street, Suite 700              Florida Bar No. 0009636
Tampa, Florida 33602                              Email: ISS@lgplaw.com
Telephone: (813) 223-5505                         LIEBLER, GONZALEZ & PORTUONDO
Facsimile: (813) 257-0577                         Courthouse Tower - 25th Floor
Primary Email: JDerry@ForThePeople.com            44 West Flagler Street
Secondary: RKnowles@ForThePeople.com              Miami, FL 33130
Attorney for Plaintiff                            Telephone: (305) 379-0400
                                                  Fax: (305) 379-9626
                                                  Attorneys for Defendant
